IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00100-CR
 
In re
Jackie Russell Keeter
 
 
 

Original Proceeding
 

MEMORANDUM  Opinion





 
          Relator’s Petition for Writ of Mandamus is
denied.
 
 
 
                                                          TOM
GRAY
                                                          Chief
Justice
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Petition
denied
Opinion
delivered and filed May 17, 2006
Do
not publish
[OT06]